            Case 1:20-cv-00601-YK Document 21 Filed 04/12/21 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

YAJAIRA VIDAL deGARCIA,                          :
et al.,                                          :
          Plaintiffs                             :            No. 1:20-cv-00601
                                                 :
       v.                                        :            (Judge Kane)
                                                 :
EDWIN CABRERA SOTO,                              :
         Defendant                               :

                                        MEMORANDUM

       Before the Court is Defendant Edwin Cabrera Soto (“Defendant”)’s motion to dismiss for

lack of personal jurisdiction and insufficient service of process pursuant to Federal Rules of Civil

Procedure 12(b)(2) and 12(b)(5). (Doc. No. 18.) For the reasons that follow, the Court will deny

Defendant’s motion.

I.     BACKGROUND

       On April 10, 2020, Plaintiffs Yajaira Vidal deGarcia, Jose Garcia Almonte, and G.G.V., a

minor, by and through his parent and natural guardian, Yajaira Vidal deGarcia (“Plaintiffs”)

initiated the above-captioned action by filing a complaint against Defendant, alleging claims of

negligence in connection with an automobile accident that occurred on or about August 24, 2018.

(Doc. No. 1.) A summons for service on Defendant was also issued on April 10, 2020. (Doc.

No. 2.) Plaintiffs filed an affidavit purporting to be proof of service of the summons and

complaint upon Defendant on July 14, 2020. (Doc. No. 4.) On October 13, 2020, the Court

issued an Order noting concerns with the adequacy of service and directed Plaintiffs to show

cause why this action should not be dismissed pursuant to Federal Rule of Civil Procedure 4(m).

(Doc. No. 5.) In Plaintiffs’ response to that Order, Plaintiffs asserted that they believed service

to have been properly effectuated by mail because the required documents were sent via certified
          Case 1:20-cv-00601-YK Document 21 Filed 04/12/21 Page 2 of 7




mail and a return receipt was requested, albeit not received. (Doc. No. 7 at 2.) Plaintiffs

requested that the Court not dismiss this action because the statute of limitations expired on

August 24, 2020, and instead grant Plaintiffs sixty (60) days to attempt to serve Defendant by

personal service. (Doc. No. 7 ¶¶ 13-15.) The Court issued an Order granting the requested

extension on November 9, 2020. (Doc. No. 8.)

       During the extended period, Plaintiffs attempted to serve Defendant on three separate

occasions at three different addresses. After each unsuccessful attempt, Plaintiffs filed an

affidavit of investigative due diligence on the docket documenting the attempt. (Doc. Nos. 9, 10,

11.) Finally, on January 8, 2021, Plaintiffs filed a motion requesting entry of an order permitting

alternative service. (Doc. No. 12.) Specifically, after documenting their extensive efforts to

locate Defendant and effectuate service through normal means, Plaintiffs proposed that they

serve Defendant via publication and by mailing a copy of the complaint through regular and

certified mail to the Defendant’s insurance company, Erie Insurance, at P.O. Box 2013,

Mechanicsburg PA 17055. (Id.) The Court granted Plaintiffs’ motion to serve Defendant via

publication on January 19, 2021, specifically stating that:

       In the present case, Plaintiffs appear to have made every effort to locate
       Defendant. Plaintiffs have attempted service on five occasions at no fewer than
       three separate addresses, including one that Defendant provided in connection
       with an official police report and one that is the address on file with his insurance
       company. On each occasion, the process server was informed by current residents
       that Defendant is not known at the address. (Doc. Nos. 9, 10, 11.) As detailed,
       supra note 1, Plaintiffs have conducted internet searches and made inquiries with
       postal authorities, the Department of Motor Vehicles, and Defendant’s insurance
       company. All attempts to locate Defendant to date have been unsuccessful.
       Accordingly, the Court finds that Plaintiffs have adequately demonstrated good
       faith with respect to service of process in the above-captioned action and will
       grant Plaintiffs’ request for authorization of alternative service.

(Doc. No. 13 at 3-4.) The Court further concluded, with respect to whether the proposed

methods of alternative service were reasonably calculated to give actual notice to Defendant, that


                                                 2
          Case 1:20-cv-00601-YK Document 21 Filed 04/12/21 Page 3 of 7




“in the absence of any known location for Defendant, the dual proposals of service by

publication and service by mail to Defendant’s insurance company are reasonably calculated to

give notice to Defendant.” (Id. at 4 n.3.) In accordance with the Court’s Order, Plaintiffs

subsequently served a copy of the complaint on Defendant’s insurance company (Doc. No. 14)

and filed notices of service by publication in The Daily Record, a business, legal, and

government news publication in the state of Maryland (Doc. No. 15), and The Baltimore Sun, a

newspaper of general circulation and the largest daily newspaper in Maryland (Doc. No. 16).

       Defendant’s insurance company retained counsel on Defendant’s behalf and counsel

entered an appearance in this action on February 9, 2021. (Doc. No. 17.) Defendant’s counsel

avers that neither counsel nor Defendant’s insurance company has been able to establish contact

with Defendant. (Doc. No. 18 ¶ 12.) Nonetheless, Defendant’s counsel filed a motion to dismiss

the above-captioned action for lack of personal jurisdiction and insufficient service of process

pursuant to Federal Rules of Civil Procedure 12(b)(2) and 12(b)(5). (Doc. No. 18.) Plaintiffs

filed a brief in opposition on February 24, 2021. (Doc. No. 20.) Defendant did not file a reply,

and, as the time for filing a reply has expired, Defendant’s motion is ripe for disposition.

II.    LEGAL STANDARD

       Federal Rule of Civil Procedure 12(b)(2) permits a defendant to bring a motion

challenging the court’s right to exercise personal jurisdiction over it. See Fed. R. Civ. P.

12(b)(2). “A federal court may assert personal jurisdiction over a nonresident of the state in

which the court sits to the extent authorized by the law of the state.” Carteret Sav. Bank, 954

F.2d at 144-45 (quoting Provident Nat’l Bank v. Cal. Fed. Sav. & Loan Ass’n, 819 F.2d 434, 436

(3d Cir. 1987)). Pennsylvania’s long-arm statute permits the Court to exercise personal

jurisdiction “to the fullest extent allowed under the Constitution of the United States.” 42 Pa.



                                                 3
          Case 1:20-cv-00601-YK Document 21 Filed 04/12/21 Page 4 of 7




Cons. Stat. § 5322(b). Therefore, in its exercise of personal jurisdiction, this Court is constrained

only by the Due Process Clause of the United States Constitution, which requires that a

defendant has “certain minimum contacts with [the forum state] such that maintenance of the suit

does not offend traditional notions of fair play and substantial justice.” See O’Connor v. Sandy

Lane Hotel Co., Ltd., 496 F.3d 312, 316 (3d Cir. 2007) (quoting Int’l Shoe Co. v. Washington,

326 U.S. 310, 316 (1945)). Requiring “minimum contacts” between the defendant and the forum

state gives “fair warning” to a defendant that he or she may be called to defend a lawsuit in that

state. See Marten v. Godwin, 499 F.3d 290, 296 (3d Cir. 2007) (quotation omitted).

       Two types of personal jurisdiction comport with these notions of due process: specific

and general jurisdiction. See Daimler AG v. Bauman, 134 S. Ct. 746 (2014). Specific

jurisdiction encompasses cases “in which the suit ‘aris[es] out of or relate[s] to the defendant’s

contacts with the forum.’” Id. at 754 (citations omitted). General jurisdiction, however, may be

exercised by a court when foreign corporations’ “affiliations with the [s]tate are so ‘continuous

and systematic’ as to render them essentially at home in the forum [s]tate.” Id. (citations

omitted). Although “[a] single contact that creates a substantial connection with the forum can

be sufficient to support the exercise of personal jurisdiction over a defendant,” see Miller Yacht

Sales, Inc. v. Smith, 384 F.3d 93, 96 (3d Cir. 2004), the United States Court of Appeals for the

Third Circuit has acknowledged that “[p]roper service is still a prerequisite to personal

jurisdiction.” See Grand Ent. Grp. v. Star Media Sales, 988 F.2d 476, 492 (3d Cir. 1993)

(citations omitted). Accordingly, it follows that where a defendant seeks dismissal of a

complaint pursuant to Federal Rule of Civil Procedure 12(b)(5), which provides the Court with

broad discretion to dismiss a complaint for insufficient service of process, see Fed. R. Civ. P.

12(b)(5), the due process considerations of Rule 12(b)(2) are necessarily implicated.



                                                 4
           Case 1:20-cv-00601-YK Document 21 Filed 04/12/21 Page 5 of 7




III.   DISCUSSION

       Defendant’s arguments in support of the pending motion are straightforward. Defendant

asserts that Plaintiffs have failed to adequately serve Defendant, and that, therefore, the Court

lacks personal jurisdiction over Defendant. (Doc. No. 19 at 10.) Specifically, Defendant argues

that Plaintiffs’ attempts at service are not reasonably calculated to give notice to Defendant and

allowing this action to proceed would be unduly prejudicial and violate Defendant’s right to due

process. (Id. at 9.) Defendant further argues that, even if Plaintiffs’ attempts at service are

reasonably calculated to give notice to Defendant, Plaintiffs have not complied with this Court’s

Order authorizing alternative service. (Id. at 7-8.) In response, Plaintiffs once again detail their

extensive efforts at effectuating service on Defendant by normal means prior to moving the

Court for the entry of an Order authorizing alternative service. (Doc. No. 20-1 at 2-4.) Further,

Plaintiffs address Defendant’s contention that they failed to comply with the Court’s Order of

January 19, 2021 (Doc. No. 13) by asserting that they: (1) “mailed a copy of the Complaint to

Defendant’s insurance company, Erie Insurance, via regular and certified mail” (Doc. No. 20-1

at 6); (2) “published their legal notice in The Daily Record on January 27, 2021 . . . [which]

satisfies Pennsylvania Rule of Civil Procedure 430’s requirement that Plaintiff[s] ‘advertis[e] a

notice of the action once in the legal publication, if any, designated by the court for the

publication of legal notices’” (id. at 6-7); and (3) “Plaintiffs published their legal notice in The

Baltimore Sun on January 25, 2021 . . . [which] satisfies Pennsylvania Rule of Civil Procedure

430’s requirement that Plaintiff ‘advertis[e] a notice of the action once…in one newspaper of

general circulation within the county’” (id. at 7).

       As an initial matter, the Court notes that Defendant makes no argument that this Court

cannot exercise personal jurisdiction over Defendant except insofar as Defendant asserts that



                                                  5
           Case 1:20-cv-00601-YK Document 21 Filed 04/12/21 Page 6 of 7




Plaintiffs have failed to effectuate adequate service of process. Indeed, as it is clearly established

that “[w]here the [Defendant’s] contacts evaluated are those that give rise to the litigation, even

one contact with the forum may be enough to justify jurisdiction,” see Grand Ent. Grp., 988 F.2d

at 483, it would be difficult for the Court to determine that Defendant does not have minimum

contacts with Pennsylvania to justify the exercise of jurisdiction when the instant dispute arises

from an automobile accident that occurred in Pennsylvania. Further, the Court observes that,

insofar as Defendant argues that Plaintiffs did not demonstrate good faith with respect to their

attempts at normal service or that Plaintiffs’ attempts at alternative service were not reasonably

calculated to give notice to Defendant, the Court specifically found in its Order of January 19,

2021 that “Plaintiffs appear to have made every effort to locate Defendant” and that “in the

absence of any known location for Defendant, the dual proposals of service by publication and

service by mail to Defendant’s insurance company are reasonably calculated to give notice to

Defendant.” (Doc. No. 13 at 3-4 and n.3.) The Court fully considered the record in this case and

the applicable law in making that determination and Defendant has made no argument in support

of the instant motion that would require reconsideration of the Court’s finding. Accordingly, the

only question that remains is whether Plaintiffs have properly effectuated service by alternative

means as authorized by the Court’s prior Order.

       Federal Rule of Civil Procedure 4(e) provides that service may be made in a judicial

district of the United States by “following state law for serving a summons in an action brought

in courts of general jurisdiction in the state where the district court is located or where service is

made.” See Fed. R. Civ. P. 4(e)(1). Under the Pennsylvania Rules of Civil Procedure, “[i]f

service cannot be made under the applicable rule the plaintiff may move the court for a special




                                                   6
           Case 1:20-cv-00601-YK Document 21 Filed 04/12/21 Page 7 of 7




order directing the method of service.” See Pa. R.C.P. No. 430(a). Rule 430 also details rules

for service by publication. See Pa. R.C.P. No. 430(b)(1). Specifically Rule 430 provides that:

       [i]f service of process by publication has been authorized by rule of civil
       procedure or order of court, the publication shall be by advertising a notice of the
       action once in the legal publication, if any, designated by the court for the
       publication of legal notices and in one newspaper of general circulation within the
       county.

See id. As the Court noted, supra, and as Plaintiffs aver, Plaintiffs complied with the Court’s

Order by serving a copy of the complaint on Defendant’s insurance company (Doc. No. 14) and

filed notices of service by publication in The Daily Record, a business, legal, and government

news publication in the state of Maryland, which provides a public notice database (Doc. No.

15), and The Baltimore Sun, a newspaper of general circulation and the largest daily newspaper

in Maryland (Doc. No. 16). Defendant’s arguments do not clearly explain how Plaintiffs’

publications are deficient, and, in the Court’s view, Plaintiffs’ publications facially appear to

comport with the requirements of Federal Rule of Civil Procedure 4(e) through compliance with

Pennsylvania Rule of Civil Procedure 430. Accordingly, the Court finds that Plaintiffs have

effectuated service on Defendant in compliance with Rule 4 and the Court’s Order of January 19,

2021 and will deny Defendant’s motion to dismiss.

IV.    CONCLUSION

       For the foregoing reasons, the Court will deny Defendant’s motion to dismiss. (Doc. No.

18.) An Order consistent with this Memorandum follows.




                                                  7
